NUMBER 13-13-00320-CR

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG


COREY SATTERWHITE A/K/A
CORY SATTERWHITE,                                                          Appellant,

                                          v.

THE STATE OF TEXAS,                                                         Appellee.


                  On appeal from the 214th District Court
                        of Nueces County, Texas.



                         ORDER OF ABATEMENT
            Before Justices Benavides, Perkes, and Longoria
                           Order Per Curiam

      Appellant, Corey Satterwhite a/k/a Cory Satterwhite, filed a notice of appeal with

this Court from his conviction for aggravated assault. The record currently before the

Court fails to include a certification of appellant’s right to appeal.     Based upon
information provided by the district clerk’s office, a certification has not yet been entered

by the trial court. Accordingly, this matter is ABATED and REMANDED to the trial court

for entry of a certification of the appellant’s right to appeal. On remand, the trial court

shall immediately issue notice of a hearing and accordingly conduct a hearing addressing

the foregoing matter. We further direct that, after conducting the hearing, the trial court

certify whether appellant has the right of appeal. The trial court's certification, and any

orders it enters, shall be included in a supplemental clerk's record. The trial court is

directed to cause the supplemental clerk's record to be filed with the Clerk of this Court

within thirty days of the date of this order. Should the trial court require more time to

comply with the directions of this Court, it shall request an extension prior to the expiration

of this deadline.

       It is so ORDERED.

                                                   PER CURIAM


Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
4th day of November, 2013.